Title: To George Washington from Lewis Nicolas, 23 September 1794
From: Nicolas, Lewis
To: Washington, George


               
                  Sr
                  23 Septr 1794
               
               Casually going into a painter’s shop yesterday I there saw some Tent Poles which I was told were for your Excels. use, I did not particularly examine them, but they appeared to me to be in the usual mode, in which the Standards in the middle have always been complained of as great inconveniences, tho without seeking any remedy, that I know of, on account of its occasioning an augmentation of weight; an evil avoided as much as possible in an army; but as that consideration has no place in the present case, I beg leave to submit the inclosed scheme to your consideration.  Do me the justice to believe me with great respect Your Excels. Most obedt Servant
               
                  Lewis Nicolas
               
            